                 GUNTA LAW OFFICES, S.C.
                              _________________________________________________________________________________


                               ATTORNEYS AT LAW                                                                                  Attorneys
                                                                                                                       Gregg J. Gunta, Esq.
                                                                                                                        Ann C. Wirth, Esq.
                                                                                                                  Jasmyne M. Baynard, Esq.
                                                                                                                       Kyle R. Moore, Esq.

                                                                                                                                  Paralegal
                                                                                                                  Christine M. Montgomery
August 20, 2021

Via ecf Filing

Hon. Nancy Joseph
United States District Court, Eastern District of Wisconsin
517 East Wisconsin Ave.
Milwaukee, WI 53202

RE:     Kathryn Knowlton v. City of Wauwatosa, et al., Case No: 20-CV-01660

Dear Judge Joseph:

       Please accept this correspondence as the Defendants’ update on the status of the discovery
disputes in preparation for the Court’s August 23, 2021 Status Conference, as well as the
Defendants’ update to their July 23, 2021 correspondence to the Court. (Dkt. 39) Defendants are
not completely clear on the parameters of what topics will be covered at the August 23, 2021 Status
Conference, but submit the following information to assist the Court:
        1.       Outstanding Discovery Issues Raised By Plainitffs (Dkt. 40).
        Paragraph 1: Defendants believe they have satisfied this Request and provided all
documents related to the decision-making process relating to the curfew and emergency
proclamation, as well as email communications.1 There may be remaining documents responsive
to the operational aspects contained in the attachments to the emails attachments that are still being
reviewed by the Wauwatosa Police Department.
       Paragraph No. 2: This relates to Plaintiffs’ Request No. 2, which sought “any
communication from 2020 in Defendants’ possession that includes any of the following terms:
curfew, emergency declaration, emergency order, state of emergency, proclamation of emergency,
TPR, The People’s Revolution, Alvin Cole, David Beth, John Martin Antaramian, John Chisholm,
Governor Evers, and Daniel Miskinis.” Defendants objected to the Request as overly broad, unduly



1
 The City of Wauwatosa IT director Jalal Ali indicated that the City has no ability to search city-issued
cellphones en masse, and don’t have the expertise to do so. If a cell phone, or other device, has the City’s
email, I can search the email from the server, not the cellphone itself. However, I did confirm that the City
uses FirstNet and records, and Plaintiffs could subpoena such records.



             Case 2:20-cv-01660-NJ Filed 08/20/21 Page 1 of 4 Document 45
Hon. Nancy Joseph
RE: Kathryn Knowlton v. City of Wauwatosa, et al., Case No: 20-CV-01660
August 20, 2021
2

burdensome, not limited in scope or to any relevant period of time and thus, not reasonably
calculated to lead to the discovery of relevant and admissible evidence.
         Defendants agreed to produce all emails located on the City-wide server (which
         means emails with “@wauwatosa.net)” that hit for the search terms: “curfew" or
         "emergency declaration" or "emergency order" or "state of emergency" or
         "proclamation of emergency" or "The People's Revolution" or "People's
         Revolution" "TPR" or "Protest" or "Protesting" or "Police Presence in the City of
         Wauwatosa" or "Police Presence in the City of Wauwatosa" for the time period of
         July 1, 2020 – December 31, 2020.
        All emails and attachments have been produced from the City, the Common Council, and
the Police and Fire Commission. All emails responsive to this request from the Wauwatosa Police
Department have also been produced. However, the email attachments are still being reviewed by
the Police Department.
        Paragraph 3: Defendants have produced all agreements with all mutual aid partners as
well as lists/rosters of those who were involved or assisted the Wauwatosa Police Department
during the curfew from October 7, 2020 – October 12, 2020.
       Paragraph 4: Defendants are not in possession of any written agreement with the FAA,
Department of Homeland Security, the FBI, or the U.S. Attorney’s Office relating to the Curfew
Period of October 7, 2020 – October 12, 2020.
       Paragraph 5: Defendants have produced all responsive documents that were created
and/or are maintained by the Wauwatosa Police Department. See (Exhibit A) Defendants do not
have the authority or duty to request any additional documents (if any even exist) that are created,
maintained, or in the possession or control of the FBI, U.S. Marshals, or the National Guard.
        As you can see from the timeline of productions, Defendants have been working to satisfy
and produce documents responsive to Plainitffs’ Request. See (Exhibit A) It should also be noted
that Plaintiffs served Defendants with their First Set of Written Interrogatories and Requests For
Admission, which Defendants timely responded to, on July 26, 2021.
         2.       Depositions Noticed in Contravention of Rule 30.
       A party's right to conduct discovery through oral examination is neither absolute,
automatic, nor self-determinable. In re Sulfuric Acid Antitrust Litig., No. 03 C 4576, 2005 WL
1994105, at *1 (N.D. Ill. Aug. 19, 2005). Rather, it is governed by Fed. R. Civ. P. 30(a), which
provides that a deposition may be taken:
         (1) Without Leave. A party may, by oral questions, depose any person, including
         a party, without leave of court except as provided in Rule 30(a)(2). The deponent's
         attendance may be compelled by subpoena under Rule 45.




              Case 2:20-cv-01660-NJ Filed 08/20/21 Page 2 of 4 Document 45
Hon. Nancy Joseph
RE: Kathryn Knowlton v. City of Wauwatosa, et al., Case No: 20-CV-01660
August 20, 2021
3

         (2) With Leave. A party must obtain leave of court, and the court must grant leave
         to the extent consistent with Rule 26(b)(1) and (2):(A) if the parties have not
         stipulated to the deposition and:

                  (i)      the deposition would result in more than 10 depositions
                           being taken under this rule or Rule 31 by the plaintiffs, or by
                           the defendants, or by the third-party defendants;

                  (ii)     the deponent has already been deposed in the case […]

         See Fed. R. Civ. P. 30(a)(1)-(2)(emphasis added)
        To date, the Plaintiffs have noticed and conducted 14 depositions of 12 individuals, two of
which are parties to the action and the remainder who are agents of the Defendant City of
Wauwatosa. See (Exhibit A). Plaintiffs have taken the deposition of Defendant Dennis McBride
on two separate occasions (June 23, 2021 and July 26, 2021) and Wauwatosa Police Department
Civilian Crime Analyst Dominick Ratkowski twice (June 23, 2021 and July 27, 2021). See id.
       On August 6, 2021, Plaintiffs requested the following additional depositions: (1) Kathy
Causier; (2) Special Assistant City Attorney George Schimmel; (3) Wauwatosa Municipal Court
Judge Baker; (4) Wauwatosa Municipal Court Clerk Robin Bloczynski; and Wauwatosa Police
Officers Shane Wrucke and Martin Keck. See (Exhibit B) Defendants responded by agreeing to
the depositions of the Wauwatosa Police Officers and providing their availability for their
depositions; however, Defendants did not agree to the continued deposition of Kathy Causier, or
the depositions of George Schimmel, Judge Baker, or Robin Bloczynski. See (Id.)
                  Deposition of Kathy Causier
         Kathy Causier was deposed on July 13, 2021. See (Exhibit A) Defendants provided
Plaintiffs with all emails and text messages responsive to the document request relating to Causier
prior to her deposition. (Exhibit A) The deposition was recorded, but no transcript has ever been
produced.2 Defendants did not stipulate to a second deposition of Causier; however, on August 11,
2021 Plaintiffs noticed the deposition of Causier. See (Exhibit C) Immediately upon receipt of the
Causier Notice, Defendants again notified Plainitffs that they were not stipulating to a second
deposition of Causier pursuant to Fed. R. Civ. P. 30(a)(1)-(2). As such, Plaintiffs must obtain leave
from the Court to conduct a second deposition of Ms. Causier, under Fed. R. Civ. P. 30(a)(2)(a)(i-
ii) for the following reasons: (1) the parties have not stipulated to a second deposition of Ms.
Causier; (2) Plaintiffs have exceeded their limit of depositions; and (3) Ms. Causier has already
been deposed.



2
  On July 13, 2021, the depositions of Matthew Stippich, Joel Tilleson and on July 23, 2021, Heather Kuhl were also
taken by video recording. Defendants have requested copies but have not received transcripts or recordings of any of
those depositions.



             Case 2:20-cv-01660-NJ Filed 08/20/21 Page 3 of 4 Document 45
Hon. Nancy Joseph
RE: Kathryn Knowlton v. City of Wauwatosa, et al., Case No: 20-CV-01660
August 20, 2021
4

        The Federal Rules of Civil Procedure, which have the force of statutes, Zapata Hermanos
Sucesores, S.A. v. Hearthside Baking Co., Inc., 313 F.3d 385, 392 (7th Cir. 2002), cert. denied,
540 U.S. 1068 (2003), are to be accorded “their plain meaning ... and generally with them, as with
a statute, ‘[w]hen we find the terms ... unambiguous, judicial inquiry is complete....’” Pavelic &
LeFlore v. Marvel Entertainment Group, 493 U.S. 120, 123 (1989). The language of Rule
30(a)(2)(B) is neither vague nor fluid. Indeed, it could not be more plain: a party “must obtain
leave of court” to take a second deposition “if ... the person to be examined already has been
deposed in the case.” (Emphasis supplied).
                  Deposition of George Schimmel
        Plainitffs did not provide a Notice of Deposition for Schimmel to Defense counsel.
Attorney Motley hand delivered the “Notice of Deposition & certificate of service” to Schimmel
prior to the commencement of a municipal court trial on August 11, 2021. See (Exhibit D, Notice)
When Defendants became aware of the Notice, they promptly reminded Plaintiffs that they had
not stipulated to the deposition of Schimmel, and Plaintiffs would need to seek leave under Fed.
R. Civ. P. 30(a) 2). See (Exhibit E)
       Again, Defendants are attending the Court’s status prepared to discuss and provide any
additional information requested, however, if the Court requires additional briefing or explanation,
Defendants request additional time to do so.
Very truly yours,
/s/ Jasmyne M. Baynard

Jasmyne M. Baynard, WI State Bar No. 1002469
GUNTA LAW OFFICES, S.C.
9898 West Bluemound Road, Suite 2
Wauwatosa, Wisconsin 53226
Telephone: (414) 291-7979
Facsimile: (414) 291-7960
Email: jmb@guntalaw.com




             Case 2:20-cv-01660-NJ Filed 08/20/21 Page 4 of 4 Document 45
